DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-20 are cancelled, claims 21-30 are newly added, therefore, Claims 21-30 are presented for examination.
This application is a continuation of U.S. application serial no. 16/519,627 filed July 23, 2019, which is a continuation of U.S. application serial no. 16/119,610 filed August 31, 2018, which is a continuation of U.S. application serial no. 15/414,204 filed January 24, 2017, which is a continuation of U.S. application serial no. 14/475,317 filed September 2, 2014, which is a continuation of U.S. application serial no. 13/859,528 filed April 9, 2013, which is a continuation of U.S. application serial no. 12/529,145 filed on September 21, 2009, and is based on PCT/JP2009/052599 filed February 10, 2009, and claims priority to JP 2008-051452 filed March 1, 2008 and JP 2008-051340 filed February 29, 2008.

Specification
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
		
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

                                      Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington,418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visithttp://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 21-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,996,868 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 21-30 of instant application and claims 1-8 of patent application are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.

Claims 21-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,379,762 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 21-30 of instant application and claims 1-8 of patent application are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.

Claims 21-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,067,698.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 21-30 of instant application and claims 1-8 of patent application are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.

             Claims 21-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,582,370 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 21-30 of instant application and claims 1-20 of patent application are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.

             Claims 21-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,164,896 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 21-30 of instant application and claims 1-11 of patent application are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.

             Claims 21-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,850,107 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 21-30 of instant application and claims 1-19 of patent application are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.

Claims 21-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,443,133 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 21-30 of instant application and claims 1-19 of patent application are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.

The following table only compares claim 1 of instant application to patent 10,996,868. 

Instant application 17/229096
Patent 10,996,868
A memory system comprising:
A memory system comprising:
a nonvolatile memory;
a nonvolatile memory;
a volatile memory; and
a volatile memory; and
a memory controller configured to: perform management with respect to data stored in the nonvolatile memory based on first information stored in the volatile memory, the first information including management information of correspondence between address information of the data and address information of the nonvolatile memory;
a memory controller configured to perform management with respect to data stored in the nonvolatile memory, wherein the memory controller is configured to:
store first information in the volatile memory into the nonvolatile memory at a first timing, the first timing being before power-off of power supplying from outside of the memory system;
store first management information in the volatile memory into the nonvolatile memory, the first management information relating to correspondence between address information of the data and address information of the nonvolatile memory;
store second information into the nonvolatile memory at a second timing different from the first timing, the second information including log information relating to an execution of a data writing processing, the second timing being before the power-off, and
store second management information into the nonvolatile memory, the second management information being updated according to an execution of a data writing processing; and
in responding to power-on of power supplying from the outside of the memory system after the power-off, restore the first information into the volatile memory based on the first information and the second information stored in the nonvolatile memory.

in responding to an occurring shutdown of power supplying from outside of the memory system, store the first management information in the volatile memory into the nonvolatile memory as third management information.



The following table compares claim 1 of instant application to claim 1 of the rest of family related patents. 
Claim 1 of the Instant application is shown below:
A memory system comprising: a nonvolatile memory; a volatile memory; and a memory controller configured to: perform management with respect to data stored in the nonvolatile memory based on first information stored in the volatile memory, the first information including management information of correspondence between address information of the data and address information of the nonvolatile memory; store first information in the volatile memory into the nonvolatile memory at a first timing, the first timing being before power-off of power supplying from outside of the memory system; store second information into the nonvolatile memory at a second timing different from the first timing, the second information including log information relating to an execution of a data writing processing, the second timing being before the power-off, and in responding to power-on of power supplying from the outside of the memory system after the power-off, restore the first information into the volatile memory based on the first information and the second information stored in the nonvolatile memory.

Patent 10067698
Patent 9582370
Patent 9164896
Patent 8850107
Patent 8443133
Patent 
10379762
A memory system comprising:
A memory system comprising:
A memory system comprising:
A memory system storing management information comprising
A memory system storing management information comprising
A memory system comprising:
a volatile memory configured to store first management information;
a volatile memory;

a volatile memory configured to store at least one part of first management information stored in the nonvolatile memory
a volatile memory being capable of storing at least one part of management information including storage positions of data stored in the nonvolatile memory
a volatile memory;
a nonvolatile memory;
a nonvolatile memory;
a nonvolatile memory;
a nonvolatile memory 
a nonvolatile memory including a plurality of memory cells, each one of the plurality of memory cells being capable of storing multiple bits
a nonvolatile memory;
a memory controller configured to perform data management in the nonvolatile memory based on one part of the first management information in the volatile memory;
a memory controller configured to perform data management in the nonvolatile memory based on management information stored in the volatile memory
a memory controller configured to perform data management in the nonvolatile memory based on one part of first management information
a memory controller configured to perform data management in the nonvolatile memory based on the first management information stored in the volatile memory
a memory controller configured to perform data management in the nonvolatile memory based on the management information stored in the volatile memory 
a memory controller configured to perform management with respect to data stored in the nonvolatile memory based on part of first management information in the volatile memory, the first management information relating to correspondence between address information of the data and address information of the nonvolatile memory;
wherein the memory controller stores in the nonvolatile memory a log indicating a change between before and after updating the first management information and created after updating the first management information, and stores the first management information in the nonvolatile memory as second management information;
wherein the memory controller stores in the nonvolatile memory a log being updated according to an execution of data writing processing and the management information
wherein the memory controller includes: a management-information storing unit configured to store a first log created before updating the first management information and a second log created after updating the first management information, and to store the first management information in the nonvolatile memory as second management information
wherein the memory controller includes: a management-information storing unit configured to store a log indicating difference information before and after updating the first management information in the nonvolatile memory, the log including a first log being created before updating the first management information and a second log being created after updating the first management information, and to store the first management information in the nonvolatile memory as second management information; a management-information storing unit configured to store the first management information on the volatile memory based on at least one of the second management information and the log stored in the nonvolatile memory,
wherein the memory controller includes: a management-information writing unit configured to update the management information stored in the volatile memory when the storage positions of data stored in the nonvolatile memory have been changed; a management-information storing unit configured to store a log indicating difference information before and after updating the management information in the nonvolatile memory, the log including a first log and a second log, the first log is created before updating the management information and the second log is created after updating the management information, and to store, when a predetermined condition is satisfied, the management information in the nonvolatile memory as a snapshot; and a management-information restoring unit configured to restore the management information on the volatile memory based on at least one of the snapshot and the log stored in the nonvolatile memory,
wherein the memory controller is configured to: store a log and the first management information into the nonvolatile memory as second management information, the log being updated according to an execution of a data writing processing, and
in a case of a power cut, the memory controller stores the first management information in the nonvolatile memory as third management information  when the memory system is turned on for the first time since the power cut.
when a power supply to the memory system is reduced without a notice from a host apparatus, the  memory controller updates the management information in the volatile memory based on the management information and the log stored in the nonvolatile memory, and to store the updated management information in the nonvolatile memory, and the log includes first information, the first information indicating a change that is to be made to the management information when the data writing processing is executed in the nonvolatile memory.
in a case of a power cut, the management-information storing unit is configured to store the first management information as third management information in the nonvolatile memory.
wherein when an error has occurred in the memory system, the management-information storing unit is configured to store the first management information as third management information in the nonvolatile memory
wherein 2Application No. 12/529,145Reply to Office Action of October 25, 2012when an error has occurred in the memory system, the management-information restoring unit is configured to store, after restoring the management information based on a first snapshot and the log, restored management information as a second snapshot in the nonvolatile memory.
in responding to an occurring shutdown of power supplying from outside of the memory system, store the first management information in the volatile memory into the nonvolatile memory as third management information.



When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz, can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUA J SONG/Primary Examiner, Art Unit 2133